Title: Enclosure: Account with Nicolas G. Dufief, [6 April 1814]
From: Dufief, Nicholas Gouin,Jefferson, Thomas
To: 


            Th Jefferson Esqr in a/c with N G Dufief
            
              
                 1812
                
                
              
              
                Nov
                4
                th
                 Simp Fluxion
                6.18
                May 25 1813
                
              
              
                
                〃
                
                Mellish  Map
                1.00
                By Cash
                40.00
              
              
                1812 1813
                
                
                
                
              
              
                Jany
                4
                
                Tacitus
                8.00
                
                
              
              
                Feby 
                15
                
                Titus Livius
                12.50
                
                
              
              
                June 
                28
                
                Cash Paid
                2.00
                
                
              
              
                July
                10
                
                Directory
                1.25
                
                
              
              
                
                14
                
                Dictionary
                11.50
                
                
              
              
                Aug
                31
                
                Heathan Phiy
                1.00
                
                
              
              
                Novr
                18
                
                Traité de Mor 
                1.50
                Balanc due N G Dufief
                4.93
              
              
                
                
                
                
                $44.93
                
                44.93
              
              
                
                
                
                
                
                
                
              
              
                Due N G Dufief  April 6th 14
                
                
                $4.93
              
            
          